ORDER
LINDA M. SERRANO of UNION, who was admitted to the bar of this State in 1992, having pleaded guilty in the United States District Court for the District of New Jersey to a federal information charging her with making a false statement to a federal agency, in violation of 18 U.S.C.A. 1001 and (2), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), LINDA M. SERRANO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that LINDA M. SERRANO be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that LINDA M. SERRANO comply with Rule 1:20-20 dealing with suspended attorneys.